The opinion of the Court was delivered by
Manning, J.
The relator seeks to obtain a prohibition against the judge of the district court for Red River parish, proceeding further in a suit pending before him, wherein John Chaffe & Sons are plaintiffs and the relator is the defendant, and the Cliaffes are made co-respondents.
They had sued Davidson in the district court for Red River on November 21, 1885, upon a lost promissory note for $4000, and several years’ accumulated interest, and had attached his plantation and its rents and revenues, Davidson being a non-resident. Service of process was made on a curator ad hoc, and judgment by default was •entered on December 2, following. The plaintiffs were about to confirm the default on the fifth, or to call the cause for trial when counsel •appeared for Davidson, and moved to set the default aside and also •moved a continuance, and without demanding or waiting for the action of the court on either motion prayed a transfer of the cause-to the United States Court for Western Louisiana, and having filed a bond ■the order of transfer was made and no further proceedings were had.
*180Davidson made no haste to obtain a transcript of the record but Chaffe & Sons did, and they filed it in the United States Court at Shreveport, and immediately filed their motion to dismiss their suit and paid all the costs.
It seems that the note meanwhile has been found for on December 9. Chaffe & Sons obtained from Judge Hall an order of seizure and sale-of the plantation to pay this note and interest, and the sheriff advertised the sale shortly thereafter. Up to this time the United States Judge had not entered the formal judgment of dismissal in his court. This was not done until January 16, 1886.
Four days afterwards the relator applied to this Court for the writ of prohibition and it was issued provisionally with an order to shew cause, etc.
The respondent judge answers that when the petition for an order of seizure and sale, with accompanying documents was presented to-Mm on December 9, there were also exhibited a certified transcript of the case filed in the United States Court with the motion of the plaintiffs to dismiss the same as of non-suit, and receipts for the payment of all costs in both courts, and although the judgment of dismissal had not then been rendered, he considered the plaintiffs had a right to the order for which they wrnre then applying and he granted the executory process.
The relator bases his right to the writ on the assumption that the suit of the Chaffes against him is still pending in the United States Court. The writ is issued when inferior courts are usurping or exceeding their jurisdiction, Code Prac. Arts. 845-6, and it is because of this alleged usurpation by the State court of a jurisdiction then vested in the United States Court that the relator claims our interposition to check it. But the fact is that the United States Court had already divested itself of jurisdiction by dismissing the case when the relator-applied for the writ. There was, therefore, then no conflict of jurisdiction nor usurpation of jurisdiction, nor any question of jurisdiction, of any kind. Admitting all that the relator claims for the effect of a transfer in completely depriving the State court of jurisdiction and transferring it to the United States Court whenever the pre-requisites for removal have been complied with, the patent and salient fact confronts him and us that when he complained of the State court’s usurpation of jurisdiction, the United States Court had ceased to have or claim it, but on the contrary had formally dismissed the case from its. docket.
Necessarily we must act on the condition or state of facts existing when he seeks relief. However much he may ignore the dismissal of *181the suit by the United States Court on January 16, we must take cognizance of it; and when, on the 20th, he applies for a writ to which he would not be entitled unless the suit were still pending in the United ¡States Court, we must recognize that it'is no longer pending, since the certified copy of the judgment of dismissal by the United States Court is laid before us.
Possibly the relator did not know that a judgment of dismissal had been formally entered,hut his argument is that the jurisdiction of the State judge must he determined by the state of facts existing on December 9, when he granted the order of seizure and sale, and since at that time the jurisdiction of the State, court of the ordinary suit had been divested by the removal, and no order of dismissal had been made by the United States Court, the State court was incompetent to make any order or take any proceeding touching the subject-matter of the suit.
The answer of the respondents to that is that the judge neither then nor since has made any order in or assumed jurisdiction in any manner of the transferred suit, and that his grant of the order of seizure .and sale was in a totally different proceeding and in an independent suit.
We are not required just now to say anything respecting these pretensions. The validity or rightfulness of the order of seizure and sale is not now before us. Whether the judge could legally grant it at that time isa matter we are not now concerned with. The particular matter in hand now is to ascertain and determine whether the relator had just and legal right to a writ prohibiting the inferior judge from proceeding in a certain cause on January 20, 1886, because a suit the ■same or similar to the one he had acted or was acting in had been transferred to the United States Court and was then pending therein, .and we find that no suit was then pending there touching the subject-matter of the one lie was acting in, and consequently there was then no usurpation of jurisdiction, and therefore
The writ is denied.